Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Status of Claims
	This communication has been issued in response to communications filed May 16th, 2022. Claims 1-2, 11-12, and 20 have been amended. Claims 1-6, 8-9, 11-15, 17-18, and 20-24 are allowed.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 16th, 2022, have been fully considered and each argument will be respectfully addressed in the following Allowability Notice.

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on pages 13-14 of the Response concerning the 35 U.S.C. § 112 rejection of claims 1-6, 8-9, 11-15, 17-18, and 20-24 have been fully considered and are found to be persuasive. In view of the amendments to the claims, the §112 (a) rejection of claims 1-6, 8-9, 11-15, 17-18, and 20-24 previously set forth has been overcome. Accordingly, the rejection has been withdrawn. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 14-23 of the Response concerning the 35 U.S.C. § 101 rejection of remaining claims 1-6, 8-9, 11-15, 17-18, and 20-24 have been fully considered and are found to be persuasive in view of the amendments to claims 1, 11, and 20. In view of the amendments to independent claims 1, 11, and 20, the Examiner has found claims 1-6, 8-9, 11-15, 17-18, and 20-24 to recite eligible subject matter under 35 U.S.C. § 101 and, accordingly, the 35 U.S.C. § 101 rejections have been withdrawn. 
	The Examiner has set forth the reasoning for determining that claims 1-6, 8-9, 11-15, 17-18, and 20-24 recite eligible subject matter starting on page 15 herein. 

Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance. None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of independent claims 1, 11, and 20. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight. 
The prior art references most closely resembling the Applicant’s claimed invention are as follows:
Bulcao et al. U.S. Publication No. 2018/0107967;
Berdinis et al. U.S. Publication No. 2018/0211218;
Bateman U.S. Publication No. 2017/0154347;
Gross U.S. Publication No. 2016/0357393;
Yang et al. U.S. Publication No. 2020/0013020;
Kodger U.S. Publication No. 2006/0229895;
	Girma Gebresenbet “Potential for optimized food deliveries in and around Uppsala city,   Sweden”;

	Bulcao discloses systems and methods of performing logistical management. The system of Bulcao is configured to receive a request from a user to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good and identify a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively.  Further, the system of Bulcao is configured to identify within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, the system is configured to determine a plurality of transit costs for the plurality of segments and determine a plurality of tender times for the plurality of intermediate locations based on historical tender times for the plurality of intermediate locations. Further, the system of Bulcao is configured calculate a fastest possible route achievable for a shipment, generate a set of routes for possible itineraries, and selecting a highest ranked itinerary based on a cost, total number of segments, and duration of the itinerary, where the duration of an itinerary may be associated with average tender times/delay times at an intermediary location. Further, the system is configured to send route information to a driver including a pickup location and a destination, where the destination can be the starting point of a subsequent segment in the itinerary. Further, the system is configured to assign one or more additional transporters to transport the good from the intermediate location to the destination location. 
	Bulcao, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Bulcao does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Bulcao does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Bulcao does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Bulcao does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Bulcao does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Bulcao does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter (GUI) to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Bulcao does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Berdinis teaches a system for arranging shipment of freight by a plurality of carriers, where a first carrier may transport the freight along a first portion of a trip and a second carrier may transport the freight along a second portion of a trip. Further, the system may compare different route/itinerary options by determining expected costs of the trip along each route based on carrier preferences, where machine learning techniques may be used to learn the carrier preferences that are used to determine the costs associated with each route/trip. Berdinis, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Berdinis does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Berdinis does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Berdinis does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Berdinis does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Berdinis does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Berdinis does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Berdinis does not teach assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location. Further, Berdinis does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter GUI to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Berdinis does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and causing a transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Bateman teaches a method for training a delivery prediction machine learning model using historical delivery data related with a plurality of carriers and their handling/transit times associated with a plurality of addresses (including origin, intermediary, and destination addresses). Bateman, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Bateman does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Bateman does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Bateman does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Bateman does not teach assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location. Further, Bateman does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Bateman does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Bateman does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Bateman does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter (GUI) to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Bateman does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of time to complete a particular route. Thus, the feature for determining the amount of time to complete a route between a first location and a second location, and subsequently deriving a departure time from the first location based on said determination is equivalent to deriving a departure time from a location based on a route. Gross, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Gross does not teach receiving a request from a user to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good, identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Gross does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Gross does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Gross does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Gross does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Gross does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Gross does not teach assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location.  Further, Gross does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter (GUI) to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Gross does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Yang teaches system wherein a transportation service provider may be assigned to pick up a requester at a particular location (equivalent to the good) and wait a particular amount of time before departing, where the wait time may be displayed on the service provider’s computing device as a countdown clock; equivalent to causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Yang, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Yang does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Yang does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Yang does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. 
Further, Yang does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Yang does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Yang does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Yang does not teach assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location. Further, Yang does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter (GUI) to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Yang does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Kodger teaches a system for tracking shipped items and providing status updates associated with the shipped items to shippers and recipients. Further, Kodger teaches that an efficient route may be determined for a carrier to transport the shipped items (in terms of cost and speed), where the route for a shipped item may comprise intermediate points. Further, the system may determine, for each shipped item, departure time window/intervals associated with each intermediate point along the established route and a carrier may use a scanning device to scan the items upon arrival/departure to provide a record/status update of the date/time at which the carrier departed from the intermediate point to the next point. If the item is scanned by the carrier scanner device outside of the anticipated departure time window, then the item is considered to not be on-time and an alert is provided to shippers, recipients, and authorized third parties. Therefore, the carrier utilizing a scanner device to provide a status update that the carrier has not departed from an intermediate location with a particular item/package within a departure time window associated with the particular item/package is equivalent to receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time after the transporter is assigned to pick up the good. Further, the status information for an item/package may be visually represented as either a green light (on-time delivery) or a yellow/red light (delayed delivery that has not departed by an anticipated departure time); equivalent to causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the second GUI is displayed on a device separate from the mobile device of the transporter. 
	Kodger, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Kodger does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Kodger does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Kodger does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Kodger does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Kodger does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Kodger does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter (GUI) to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good.

	Gebresenbet discloses a study with an objective to map out segments of a food distribution system and identify constraints and possibilities in developing a coordinated, optimized food distribution system. In the study, data associated with times for various activities (including loading and unloading times) were measured, in addition to the weight of the delivered goods. The measured data was used by optimization software, which enabled the simulation and optimization of distribution routes. The optimization simulation was carried out for all single routes, combinations of route, and for multiple routes. Gebresenbet, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Gebresenbet does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Gebresenbet does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Gebresenbet does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Gebresenbet does not teach training a location time machine learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good, a tendering transporter, and a size of the known location. Further, Berdinis does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup is a known location, determining an aggregate amount of time that a transporter takes to perform one or more tendering actions using the location time machine learning model and increasing the aggregate amount of time by a current wait time at the pickup location. Further, Gebresenbet does not teach for each of a plurality of eligible transporters, determining an estimated completion time for an eligible transporter based on an estimated tender time at the pickup location, wherein the estimated tender time is determined by: when the pickup location is  a new location, predicting the estimated tender time at the pickup location using publicly known data comprising an average number of visiting individuals and a size of the pickup location by comparing a historical time for the particular transporter at a particular known location used to train the location time machine learning model, wherein the particular known location is determined by comparing the size of the new location and the size of the known location. Further, Gebresenbet does not teach assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location. Further, Gebresenbet does not teach deriving a departure time from the pickup location based on the preferred route and causing a transporter GUI to display on a mobile device of the transporter, the transporter GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Gebresenbet does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and causing a transport manager GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the transport manager GUI is displayed on a device separate from the mobile device of the transporter.

	Regarding subject matter eligibility, the amended independent claims 1, 11, and 20 are considered to constitute patent eligible subject matter. Although claims 1, 11, and 20 recite an abstract idea, the additional elements of claim 1, 11, and 17 are considered by the Examiner to integrate the abstract idea into a practical application because the specific combination of elements applies the judicial exception in a way that is beyond generally linking to a particular field of use, insignificant extra-solution activity, or applying the judicial exception to generic computer components. In accordance with MPEP § 2106.04(d)(I), the combination of additional elements presented in the independent claims integrate the judicial exception into a practical application by “Applying or using the judicial exception I some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e)”.

	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                         
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628